Case: 3:16-cr-00126-WHR-MRM Doc #: 40 Filed: 06/08/20 Page: 1 of 3 PAGEID #: 173




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 UNITED STATES OF AMERICA,               :
              Plaintiff,
                                               Case Nos. 3:16-cr-126, 3:20-cv-183
        v.                               :
                                               JUDGE WALTER H. RICE
 KEONTAE BROWN,
              Defendant.                 :




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #33);
       OVERRULING DEFENDANT’S OBJECTIONS THERETO (DOCS.
       ##37, 38); DISMISSING MOTIONS TO VACATE UNDER 28 U.S.C.
       § 2255 (DOCS. ##32, 34) WITH PREJUDICE; DENYING
       CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
       FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
       PLAINTIFF AND AGAINST DEFENDANT; TERMINATION ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #33,

as well as upon a thorough de novo review of this Court’s file and the applicable

law, the Court ADOPTS said judicial filing in its entirety.

      The Court OVERRULES Defendant’s Objections, Docs. ##37, 38. As

Defendant notes, Rehaif v. United States, 139 S. Ct. 2191 (2019), held that the

Government, in prosecuting a firearms charge under 18 U.S.C. § 922(g), must

prove that the defendant knew that he belonged to the relevant category of

persons barred from possessing a firearm.
Case: 3:16-cr-00126-WHR-MRM Doc #: 40 Filed: 06/08/20 Page: 2 of 3 PAGEID #: 174




      In support of his Motions to Vacate, Defendant cites to United States v.

Lockhart, 947 F.3d 187 (4th Cir. 2020), in which the court held that, at the time

that Lockhart entered his plea, no one understood the essential elements of the

§922(g) offense, as explained in Rehaif. Id. at 196. The appellate court held that

this error, combined with the failure to properly advise Lockhart of his ACCA

exposure, required vacating his guilty plea and conviction. Id. at 197. Defendant

argues that his guilty plea and conviction should likewise be vacated.

      Given that Lockhart involved a case on direct review, it is inapplicable to

Defendant, who is seeking collateral review under 28 U.S.C. § 2255. Although

the Sixth Circuit has not yet, in a published decision, addressed the question of

whether Rehaif is applicable to cases on collateral review, the district courts within

the Sixth Circuit have held that it is not. See, e.g., United States v. May, No.

3:16-cr-127, 2019 U.S. Dist. LEXIS 203817 (S.D. Ohio Nov. 25, 2019); United

States v. Burley, No. 4:15-cr-352, 2020 WL 2126682 (N.D. Ohio May 5, 2020);

Wright v. United States, No. 1:12-cr-10128, 2020 WL 718237 (W.D. Tenn. Feb.

12, 2020); Dowlen v. United States, No. 3:16-cv-00676, 2020 WL 489460, at *2

(M.D. Tenn. Jan. 30, 2020); Hobgood v. United States, No. 4:17-cr-15, 2020 WL

2601653 (E.D. Tenn. May 21, 2020).

      The Eleventh Circuit and Third Circuit Courts of Appeals have held likewise.

See In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019); In re Sampson, 954

F.3d 159 (3d Cir. 2020). In Khamisi-El v. United States, 800 F. App’x 344, 349

(6th Cir. 2020), the Sixth Circuit cited In re Palacios for the proposition that “[t]he


                                           2
Case: 3:16-cr-00126-WHR-MRM Doc #: 40 Filed: 06/08/20 Page: 3 of 3 PAGEID #: 175




rule stated in Rehaif is a matter of statutory interpretation, not a “new rule of

constitutional law.”

      Magistrate Judge Merz properly determined that, because Rehaif is

inapplicable to Defendant’s case, Defendant’s motions are untimely filed.

Accordingly, the Court DISMISSES WITH PREJUDICE Defendant’s Motions to

Vacate Under 28 U.S.C. § 2255, Docs. ##32 and 34.

      Given that Defendant has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Defendant is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Plaintiff and against Defendant.



      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                       (tp -per Judge Rice authorization after his
Date: June 8, 2020                                                     review)

                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           3
